Opinion by
Henderson, J.,
The opinion of Judge Lamorelle in the readjudication of the account contains a convincing statement of the reasons for allowing the claim of the appellee. The checks given by the latter and the receipts given by the insurance companies sustain such a relation to each other as to time and amount that no other reasonable conclusion can be drawn than that the checks were given in payment of the premiums due by John F. Shellenberger on his insurance policies, and this seems to be but faintly denied; indeed the testimony of Jane A. Hutchinson, a witness called in behalf of the appellant, corroborates the claim of the appellee that he provided the money to pay the premiums. The checks were drawn by him and the receipts and checks were produced by him at the audit. It is stated by the counsel for the appellant in the argument that the checks and receipts were not offered in evidence, but the record as exhibited in the *603appendix to the appellant’s paper-book shows on pages 32, 33 and 35 that they were offered in evidence and read, copies of the checks and receipts there being printed in full. There is also other evidence referred to in detail by the auditing judge tending to show that the premiums were paid by the appellee.
The other objection made to the claim is that if payments were made as asserted they were voluntary and therefore not recoverable. In respect to this defense the court has found that the payments were made at the request of the decedent, and there is evidence tending to show that he borrowed the money from his son for that purpose. The argument in support of the appeal does not convince us that the conclusion of the Orphans’ Court was without sufficient evidence; on the contrary the weight of the evidence sustains it. The decree is affirmed and the appeal dismissed at the cost of the appellant.